UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-6368



RICHARD L. MCLEOD,

                                             Petitioner - Appellant,

          versus


PATRICK CONROY, Warden; ATTORNEY GENERAL FOR
THE STATE OF MARYLAND,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-01-
2642-AMD)


Submitted:   April 18, 2002                 Decided:   April 30, 2002


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Richard L. McLeod, Appellant Pro Se. Ann Norman Bosse, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Richard L. McLeod seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2001).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the

reasoning of the district court.       See McLeod v. Conroy, No. CA-01-

2642-AMD (D. Md. Feb. 15, 2002).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                             DISMISSED




                                   2